          Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 1 of 32




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

JAMES L. COOPER, III, an                     *
individual, MARTIN COWEN,                    *
an individual, and the GEORGIA               *     Civil Action No.
GREEN PARTY, an unincorporated               *     1:20-cv-1312-ELR
political body,                              *
                                             *
      Plaintiffs,                            *
                                             *
v.                                           *
                                             *
BRAD RAFFENSPERGER,                          *
in his official capacity as                  *
the Georgia Secretary of State,              *
                                             *
      Defendant.                             *

DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION
              FOR PRELIMINARY INJUNCTION

      Defendant Brad Raffensperger, Georgia Secretary of State (“the Secretary”),

responds to Plaintiffs’ Motion for Preliminary Injunction as follows.

                                  INTRODUCTION

      Plaintiffs’ lawsuit is the most recent in a series of attempts to overturn

Georgia’s ballot access requirements for political body candidates, this time under

the pretext of the public health emergency due to COVID-19.1 Despite numerous


      1
       The related case of Cowen, et al. v. Raffensperger, No. 1:17-cv-04660-LMM
(N.D. Ga. Sep. 23, 2019) (See Doc. 11-18), also involving Plaintiff Martin Cowen,
                                         1
        Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 2 of 32




attempts to have Georgia’s petition requirements enjoined, however, courts

repeatedly have upheld the requirements as constitutional. See, e.g., Jenness v.

Fortson, 403 U.S. 431 (1971); Cartwright v. Barnes, 304 F.3d 1138 (11th Cir. 2002);

Coffield v. Handel, 599 F.3d 1276 (11th Cir. 2010).

      Based on this controlling precedent, the Court’s determination of Plaintiffs’

request for injunctive relief must start with the assumption that Georgia’s petition

requirements are facially constitutional. The only issue to be determined, then, is

whether the intervening public health emergency caused by COVID-19 requires the

Court to enjoin the state’s otherwise constitutional petition requirements in their

entirety. Plaintiffs have not demonstrated that such extraordinary relief is warranted.

      To be sure, the COVID-19 outbreak has presented a challenge for election

officials, candidates, and voters alike. However, to alleviate these burdens, the

Secretary extended the deadline an extra 31 days for political bodies and their

candidates to submit nomination petitions. This extension gives aspiring candidates

a total of 7 months to conduct a signature campaign. With this amount of time,

Plaintiffs cannot show that Georgia’s petition requirements, even in the context of

the current public health emergency, impose a severe burden on their constitutional



is currently on appeal to the Eleventh Circuit Court of Appeals following a grant of
summary judgment in favor of the Secretary of State.
                                          2
              Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 3 of 32




rights that outweighs the State’s recognized interest in requiring that candidates

show a “significant modicum of support” as a pre-condition for ballot access. See

Jenness, 403 U.S. at 442.

          For these reasons, and those discussed further below, the Secretary

respectfully requests that the Court deny Plaintiffs’ motion to enjoin Georgia’s

petition requirements for political body candidates in their entirety. Alternatively,

the Secretary asks that the Court fashion a remedy that reduces the petition signature

requirement, for the November 2020 general election only, in proportion with the

added burdens associated with COVID-19, taking into account the 31-day extension

already granted by the Secretary. Such a remedy would be proportionate with the

alleged harm, equitable to all candidates who will be on the ballot in the general

election, and consistent with remedies fashioned by courts in similar cases in other

states.

                              FACTUAL BACKGROUND

 I.       Georgia’s Ballot Access Laws
          Georgia’s election code provides for ballot access based primarily on a

showing of support within the electorate.2 A “political party,” for example, is defined


          2
         Candidates must also file a notice of candidacy and qualifying fee. O.C.G.A.
§ 21-2-132(d). The qualifying fee must be paid by all candidates—whether political
party, third party, or independent.
                                            3
        Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 4 of 32




under Georgia law as a political organization whose nominee received at least 20%

of the vote in the last gubernatorial or presidential election. O.C.G.A. § 21-2-2(25).

Based on that substantial showing of support, political parties may obtain ballot

access by nominating a candidate via primary election. O.C.G.A. § 21-2-130(1).

Currently, only the Republican and Democratic parties meet this definition.

      The Green Party and the Libertarian Party are “political bodies” under

Georgia law, which is defined as any political organization that does not meet the

definition of a “political party.” O.C.G.A. § 21-2-2(23). Political body candidates do

not have to win a majority of votes in a primary election or expend resources running

a primary campaign to be nominated for the general election ballot. Rather, political

body candidates may be nominated at their organization’s convention, and included

on the general election ballot by demonstrating voter support in other ways.

     For statewide offices, a political body can qualify to have its nominees appear

on the general election ballot by submitting a qualifying petition signed by at least

1% of the total number of registered voters at the last general election; or (b)

nominating a candidate for statewide office who received votes totaling at least 1%




                                          4
          Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 5 of 32




of the total number of registered voters at the last general election. O.C.G.A. §§ 21-

2-170(b); 21-2-180.3

         For non-statewide offices, including Georgia’s Congressional districts,

political body candidates may appear on the general election ballot if they submit a

nominating petition signed by 5% of the number of registered voters eligible to vote

for that office in the last election. O.C.G.A. § 21-2-170(b).

         Finally, O.C.G.A. § 21-2-170(b) provides that political-body candidates for

president must submit a nominating petition signed by at least 1% of the total

number of registered voters at the last general election. However, that statutory

requirement was reduced to 7,500 signatures by court order in 2016, as the result of

a prior challenge by the Green Party. See Green Party v. Kemp, 171 F. Supp. 3d

1340, 1372 (N.D. Ga. 2016) aff’d 674 Fed. Appx. 974 (11th Cir. 2017).

         Georgia law places very few restrictions on the signature-gathering process.

Candidates have 180 days (six months) to collect signatures. O.C.G.A. § 21-2-


     3
        In 1988, the Libertarian Party qualified under O.C.G.A. § 21-2-180 to
nominate candidates for statewide offices when it submitted a qualifying petition
signed by more than 1% of the total number of registered voters in the preceding
general election. Since then, the party has retained that qualification in each election
cycle by nominating at least one candidate for statewide public office who received
votes totaling at least 1% of the total number of registered voters in that election.
However, the Libertarian Party is still required to meet the petition requirements for
ballot access for non-statewide offices under O.C.G.A. § 21-2-170.

                                           5
        Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 6 of 32




170(e). Since the nomination petition is due by the second Tuesday in July (this year,

July 14), aspiring candidates in 2020 or their political body organizations could have

begun gathering signatures as early as mid-January. O.C.G.A. § 21-2-132(e).

Candidates are not required to wait until after they receive their party’s nomination

to begin gathering signatures. And unlike most states’ more burdensome rules,

which often restrict voters from signing more than one petition, the only restriction

on signing is that no person may sign the same petition more than once. O.C.G.A. §

21-2-170(c).

II.   Plaintiffs’ Prior Attempts to Seek Ballot Access.

      Plaintiffs are no strangers to Georgia’s ballot access requirements—both

individual plaintiffs and the Georgia Green Party have attempted to qualify for the

general election ballot in Georgia in the past and have been involved in prior

litigation challenging Georgia’s petition requirements.

      Mr. Cooper previously attempted to qualify for the general election ballot in

2018 as the Green Party candidate for Georgia’s Eighth Congressional District. (See

Doc. 11-19, at 37 ¶ 96.) He attempted a petition drive but only “gathered 171

signatures in January and February 2018 before abandoning his efforts.” (Id.)

      Mr. Cowen previously attempted to qualify for the general election ballot in

2018 as the Libertarian Party candidate for Georgia’s Thirteenth Congressional

                                          6
        Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 7 of 32




District. (See Doc. 11-19, at 35 ¶ 93.) By his own account, he attempted a petition

drive over a period of 40 days (out of the permissible 180), but only collected 620

signatures. (Id.)

      Mr. Cowen is also the named plaintiff in prior litigation against the Secretary

seeking to enjoin Georgia’s petition requirements for political body candidates for

U.S. House of Representatives. (See Doc. 11-18 [summary judgment order in

Cowen, et al. v. Raffensperger, 1:17-cv-04660].) In that action, Mr. Cowen advanced

many of the same arguments made here—namely, that Georgia’s petition

requirements present a severe burden on candidates’ voting and associational rights

in violation of the First and Fourteenth Amendment. This Court, however, granted

summary judgment in favor of the Secretary based upon controlling Supreme Court

and Eleventh Circuit precedent upholding the constitutionality of Georgia’s petition

requirements. (See id. at 15.) As discussed further below, that precedent is also

controlling here.

      The Green Party has also sought reduction of Georgia’s petition requirements

for presidential candidates in prior litigation. See Green Party, 171 F. Supp. 3d at

1344. In that action, the court reduced the signature requirements to 7,500 for

presidential candidates “until the legislature imposes a permanent requirement.” Id.

at 1373. However, the legislature has not enacted any such changes to the election

                                         7
        Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 8 of 32




code since the Green Party decision in 2016. Despite the reduction in the signature

requirement, the Green Party still did not qualify a candidate for the ballot in Georgia

in the 2016 presidential election.

III.   The Secretary’s Response to COVID-19 in the 2020 Election Cycle.

       On March 14, 2020, following the outbreak of COVID-19, Governor Kemp

declared a public health state of emergency in the State of Georgia. (See Doc. 11-6.)

On April 2, Governor Kemp issued a temporary “shelter in place order,” which

eventually concluded (except as to the most at-risk individuals) by April 23. (See

Doc 11-8.) The Governor’s public health state of emergency is currently scheduled

to expire on June 12, 2020. (See Doc. 11-9.)

       On the same date as the Governor’s declaration of a public health state of

emergency, the Secretary began taking significant steps to alleviate the impact of

COVID-19 on Georgia’s election process for the 2020 election cycle. First, he

postponed Georgia’s presidential preference primary and general primary to June 9.

(Harvey Dec. ¶ 8, attached as Exhibit 1). Next, the Secretary mailed absentee ballot

request forms to Georgia voters statewide, and implemented social distancing

measures in polling places for the primary election. (See Doc. 11-11.)

       Finally, and most relevant here, the Secretary sent notice to all third-party and

independent candidates who filed a declaration of candidacy and qualifying fee that

                                           8
        Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 9 of 32




the deadline for submitting nominating petitions would be extended to August 14,

2020. (Harvey Dec. ¶ 12.) This extension increased the signature-gathering period

from 180 to 211 days, in order to account for the difficulties candidates would face

in gathering signatures due to COVID-19. (Id.)

      The August 14 deadline is the longest period of time the deadline can be

extended and still allow time for signatures to be verified before the November

ballots need to be finalized. (Harvey Dec. ¶ 13.) Georgia’s elections are governed

by strict timelines to ensure that military and overseas voters receive ballots in time

to vote in each election. (Id. ¶ 9.) Federal law requires absentee ballots to be sent to

overseas and military voters no later than 45 days prior to any election. See 52 U.S.C.

§ 20302(a)(8). Ballots have to be built, proofed, and printed, and then mailed starting

at 49 days prior the November 3, 2020 general election in order to meet the 45-day

deadline (by September 19, 2020) under federal law to send ballots to military and

overseas voters. (Harvey Dec. ¶ 9.)

      Once the Secretary of State’s office receives the nomination petitions, the

signature pages are sent to the appropriate counties to verify the voters’ identities

and signatures. (Harvey Dec. ¶ 13.) This is a time-consuming process, and the

August 14 deadline only gives counties approximately two weeks to complete it

before they need to begin building the ballots. (Id.) After the signatures on

                                           9
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 10 of 32




nominating petitions are verified, any political body or independent candidates that

qualify for the general election will be placed on the general election ballot. (Id. ¶

14.)

       Accordingly, elections officials must have the final candidate names for the

general election ballot by August 28, 2020, in order to build and proof ballot

databases so that absentee ballots can be printed and sent to overseas and military

voters by the federal deadline. (Harvey Dec. ¶ 10.) This is an aggressive schedule

for these activities, but achievable. However, any further delay endangers Georgia’s

compliance with federal law and the opportunity for military and overseas voters to

participate in the November general election. (Id.)

                            STANDARD OF REVIEW

       A preliminary injunction in advance of trial is an extraordinary measure.

United States v. Jefferson County, 720 F.2d 1511, 1519 (11th Cir. 1983); Univ. of

Texas v. Camenisch, 451 U.S. 390, 395 (1981). For that reason, plaintiffs have the

burden of establishing their entitlement to a preliminary injunction. Citizens for

Police Accountability Political Comm. v. Browning, 572 F.3d 1213, 1217 (11th Cir.

2009). In order to prevail on a motion for preliminary injunction, the movant must

show: [1] a substantial likelihood of prevailing on the merits; [2] that the plaintiff

will suffer irreparable injury unless the injunction issues; [3] that the threatened

                                         10
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 11 of 32




injury to the movant outweighs whatever damages the proposed injunction may

cause the opposing party; and [4] the injunction would not be adverse to the public

interest. Duke v. Cleland, 954 F.2d 1526, 1529 (11th Cir. 1992); Baker v. Buckeye

Cellulose Corp., 856 F.2d 167, 169 (11th Cir. 1988).

      A preliminary injunction is a drastic remedy “which should not be granted

unless the movant clearly carries the burden of persuasion.” Canal Auth. of Fla. v.

Callaway, 489 F.2d 567, 573 (11th Cir. 1974). Moreover, in election cases, the

burden imposed on plaintiffs is higher still and increases as an election approaches.

See Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006); see also Wash. State Grange v.

Wash. State Republican Party, 552 U.S. 442, 451 (2008). Because Plaintiffs cannot

meet any of the preliminary injunction factors here, their motion should be denied.

                                   ARGUMENT

I.    Plaintiffs are Not Likely to Prevail on the Merits.

      Plaintiffs cannot show a substantial likelihood of success on the merits of their

claim because long-standing precedent has upheld the constitutionality of Georgia’s

nomination petition requirements under similar challenges. See Jenness v. Fortson,

403 U.S. 431 (1971); McCrary v. Poythress, 638 F.2d 1308 (5th Cir. 1981);

Cartwright v. Barnes, 304 F.3d 1138 (11th Cir. 2002); Coffield v. Handel, 599 F.3d

1276 (11th Cir. 2010). Therefore, the Court’s analysis of the Plaintiffs’ claims must

                                         11
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 12 of 32




start with the premise that Georgia’s petition requirements are facially constitutional.

To the extent that the intervening public health emergency has impeded Plaintiffs’

petition efforts, those burdens have not been caused by any actions attributable to

the Secretary, who has acted within the scope of his authority to alleviate any such

burdens. Moreover, any added burdens due to COVID-19 are not outweighed by the

State’s important interest in requiring candidates to make a preliminary showing of

substantial support in order to qualify for a place on the ballot.

      A. Georgia’s petition requirements are constitutional under Supreme
         Court and Eleventh Circuit precedent.

      The Supreme Court first upheld Georgia’s 5% signature requirement for

nomination petitions for Georgia’s Congressional districts, which are challenged by

the individual plaintiffs here, in the Jenness decision. In that case, the Court held

that nothing in Georgia’s requirements “abridges the rights of free speech and

association secured by the First and Fourteenth Amendments.” 403 U.S. at 440. The

Court looked at the burden imposed by the 5% petition requirement and reasoned

that, although it is “somewhat higher” than other states, Georgia imposes few

restrictions on the signature collection process. Id. at 442. Specifically, voters may

sign a petition for more than one candidate; voters are not required to state that they

intend to vote for that candidate in the election; and voters who previously voted in

a party primary are still eligible to sign a petition. Id. at 438-39. Additionally,
                                          12
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 13 of 32




Georgia law does not fix an unreasonably early filing deadline for candidates and

allows them 6 months to conduct a signature-gathering campaign. Id. at 438.

     The Court next looked at the state’s interest, acknowledging that there is an

“important state interest in requiring some preliminary showing of a significant

modicum of support before printing the name of a political organization’s candidate

on the ballot—the interest, if no other, in avoiding confusion, deception, even

frustration of the democratic process at the general election.” Id. at 442. Weighing

this important interest against the burden imposed by the 5% petition requirement,

the Court concluded that any resulting burden was “balanced by the fact that Georgia

has imposed no arbitrary restrictions whatever upon the eligibility of any registered

voter to sign as many nominating petitions as he wishes.” Id.

      Since Jenness, the Eleventh Circuit also has upheld Georgia’s 5% petition

requirement in three separate decisions. See Coffield v. Kemp, 599 F.3d 1276, 1277

(11th Cir. 2010) (upholding dismissal of a challenge to the 5% petition requirement

by an independent candidate for Congress because “[t]he pertinent laws of Georgia

have not changed materially since the decisions in Jenness and Cartwright”);

Cartwright v. Barnes, 304 F.3d 1138 (11th Cir. 2002) (finding that the Supreme

Court’s reasoning in Jenness “still equally pertains today”); See also McCrary v.

Poythress, 638 F.2d 1309, 1312-13 (5th Cir. 1981) (holding based on Jenness that

                                         13
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 14 of 32




Georgia’s 5% petition signature requirement does not violate the First and

Fourteenth Amendment). And, as noted above, this Court recently rejected a

challenge seeking to enjoin the 5% petition requirement for Congressional

candidates in the related action of Cowen, et al. v. Raffensperger, 1:17-cv-04660.

(See Doc. 11-18, at 15) (“The Court is bound by the clear rulings of both the

Eleventh Circuit and the Supreme Court”).

      With respect to the petition requirement for presidential candidates, while the

1% signature requirement required under O.C.G.A. § 21-2-170(b) has been reduced

by judicial decision, the Eleventh Circuit reviewed and affirmed that order setting

the petition requirement for presidential candidates at 7,500 “until the legislature

imposes a permanent requirement.” See Green Party of Georgia v. Kemp, 171 F.

Supp. 3d 1340, 1373 (N.D. Ga. 2016), aff’d 674 Fed. App’x 974 (11th Cir. 2017).

This judgment necessarily holds that such a requirement is not unconstitutionally

burdensome, and balances the rights of political body candidates against the state’s

interests. Id. Thus, while this order was based on a judgement that the previous

requirement was unduly burdensome, that does not and cannot mean that the

imposed remedy (still presently in effect) is constitutionally infirm.




                                          14
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 15 of 32




      B. Even under the Anderson-Burdick framework, Georgia’s petition
         requirements are not unconstitutionally burdensome.

      Plaintiffs’ motion completely ignores the Jenness decision, the Eleventh

Circuit precedent cited above, and this Court’s recent order in the Cowen case

rejecting a related challenge. Instead, Plaintiffs urge this Court to analyze their claim

anew under the Anderson-Burdick balancing test. (See Doc. 11, at 23.) Under this

test, courts are to employ a flexible standard that weighs the “character and

magnitude of the asserted injury” against the state’s asserted interests. Anderson v.

Celebreeze, 460 U.S. 780, 789 (1982). Heightened scrutiny should be applied where

the injury is greater. See id. But where only “reasonable, nondiscriminatory

restrictions” are involved, a state’s regulatory interests are generally sufficient. Id.

at 788. See also Burdick v. Takushi, 504 U.S. 428, 434 (1992).

      Controlling precedent notwithstanding, even under the Anderson/Burdick

framework, Plaintiffs still cannot show that the State has imposed any new burdens

on their voting and associational rights under the First and Fourteenth Amendment.

As an initial matter, Plaintiffs have not identified any actual “state action” required

to assert a claim under Section 1983. Rather, Plaintiff’s alleged burdens have been

caused by the COVID-19 virus, which is wholly outside of the state’s control.

Furthermore, Plaintiffs cannot show that any burden on their ability to conduct a

signature gathering campaign is severe enough to outweigh the state’s significant
                                           15
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 16 of 32




regulatory interests in managing its elections and keeping frivolous candidates off

of the ballot.

       1. The asserted burden on Plaintiffs’ petition efforts is due to COVID-19 and
          not the result of restrictions imposed by State election laws or policy.

       In order to state a claim under 42 U.S.C. § 1983, Plaintiffs must show “the

violation of a right secured by the Constitution and laws of the United States,” and

“that the alleged deprivation was committed by a person acting under color of state

law.” Cummings v. DeKalb County, 24 F.3d 1349, 1355 (11th Cir. 1994).

Accordingly, Plaintiffs are required to point to some statute, regulation, or policy

enforced by the Secretary that has interfered with their recognized rights. Plaintiffs

have not identified any offensive statutes or regulations other than the existing

petition requirements already upheld as constitutional. Instead, Plaintiffs point to the

public health risks associated with conducting a signature-gathering campaign as the

source of their increased burden. (See Doc. 11, at 26-27).

       However, this type of argument was recently rejected in an elections case

seeking to require the Secretary to implement a number of changes to Georgia’s

election procedures due to COVID-19. This Court dismissed the action based in part

on the lack of any state action that burdened the plaintiffs’ voting rights:

       The real problem here is COVID-19, which all but the craziest
       conspiracy theorists would concede is not the result of any act or failure
       by the government. And that fact is important when weighing the
                                          16
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 17 of 32




      Defendants’ management of the election. Specifically, this is not a case
      in which the state applied its own policy, adopted a rule, or enacted a
      statute that burdened the right to vote. In other words, this is not
      Burdick or Takushi, 504 U.S. 428 (1992), or Anderson v. Celebrezze,
      460 U.S. 780 (1983). The former involved an Ohio statute that imposed
      an early filing deadline for independent candidates; the latter involved
      Hawaii’s state-imposed policy against write-in voting. Here, the
      underlying burden on the right to vote emanates from a virus, which
      obviously was not created or imposed by Defendants. While Plaintiffs
      contend the Defendants have done a poor job of responding to that
      virus, the fact that the virus’s provenance was not through Defendants
      further increases, in this Court’s opinion, the impropriety of judicial
      intervention. All of the election cases cited by Plaintiffs in which
      injunctive relief was granted involved a burden on the right to vote that
      was created by the Government. Not so here.

Coalition for Good Governance, et al. v. Raffensperger, et al., Civil Action No. 1:20-

cv-01677-TCB, slip op. at * 10 n. 2 (N.D. Ga. May 14, 2020) (emphasis added).4

      As correctly noted in that decision, the Anderson-Burdick analysis has not

been applied outside the context of specific state action, and Plaintiffs have not cited

to any cases holding otherwise. This is fatal to Plaintiffs’ Section 1983 claim, and

warrants denial of Plaintiffs’ motion.

      2. Georgia’s petition requirements do not impose a severe burden on
         candidates, and the Secretary has taken steps to mitigate any additional
         burdens imposed on Plaintiffs due to COVID-19.

      Even if Plaintiffs could point to some state action that has imposed new

burdens on their First and Fourteenth Amendment rights, Plaintiffs still must


      4
          The Coalition slip opinion is attached as Exhibit 2.
                                           17
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 18 of 32




demonstrate under Anderson-Burdick that the petition requirements impose a burden

that is outweighed by the State’s interests. Plaintiffs cannot make this showing.

       In assessing the severity of the burden imposed by Georgia’s petition

requirements under the Anderson-Burdick framework, the Court’s analysis must

start with the recognition that the Supreme Court and the Eleventh Circuit have held

that Georgia’s petition requirements do not present a severe burden and are not

subject to heightened scrutiny. See, e.g., Jenness, 403 U.S. at 442; Anderson, 460

U.S. at 788 (citing Georgia’s petition requirements as an example of “reasonable,

nondiscriminatory restrictions” that are justified by the “state’s important regulatory

interests”); McCrary, 638 F.2d at 1312-13.

       Indeed, the Supreme Court has expressly rejected Plaintiffs’ argument that

petition requirements such as Georgia’s are subject to strict scrutiny. Noting that

“[e]lection laws will invariably impose some burden upon individual voters,” the

Court in Burdick rejected the argument that “a law that imposes any burden on the

right to vote must be subject to strict scrutiny.” 504 U.S. at 433. Such a result “would

tie the hands of States seeking to assure that elections are operated equitably and

efficiently.” Id.

       Accordingly, relying on Jenness, Anderson, and Burdick, the Eleventh Circuit

and other courts consistently have held that state petition requirements for ballot

                                          18
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 19 of 32




access are reasonable, non-discriminatory restrictions that impose minimal burdens

on the rights of candidates, and are justified by a state’s regulatory interests. See,

e.g., Libertarian Party of Fla. v. Florida, 710 F.2d 790, 793 (11th Cir. 1983)

(upholding Florida’s 3% petition requirement and declining to apply a heightened

level of scrutiny); Swanson v Worley, 490 F.3d 894, 903-904 (11th Cir. 2007)

(upholding Alabama’s 3% petition requirement); Ariz. Libertarian Party v. Hobbs,

925 F.3d 1085, 1093 (9th Cir. 2019) (holding that a state can allow signature

requirements of up to 5% without imposing a “severe burden” triggering heightened

scrutiny); Libertarian Party of N.H. v. Gardner, 843 F.3d 20, 26 (1st Cir. 2016)

(“Neither the Supreme Court nor any circuit court has struck down a statewide

ballot-access regime on the grounds that a signature requirement of 5% (or less) is

too much, or that 6 months (or more) is too little time within which to gather the

signatures from a pool of substantially all voters.”); Rainbow Coalition of Okla. v.

Okla. State Election Bd., 844 F.2d 740, 743 (10th Cir. 1988) (rejecting the argument

that strict scrutiny should be applied in upholding Oklahoma’s 5% petition

requirement for party status).

      Plaintiffs cite a number of recent decisions in which other courts have found

that, due to COVID-19, state petition requirements should be analyzed with a

heightened level of scrutiny. However, in all of those cases, the petition deadlines

                                         19
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 20 of 32




fell during or shortly after state-imposed shelter-in-place orders, where the

signature-gathering process would have been more severely burdened. See, e.g,

Faulkner v. Virginia Dep’t of Elections et al., No.: CL 20-1456, slip op. at 2 (Va.

Cir. Mar. 27, 2020) (deadline fell less than two weeks after state of emergency was

declared); Warren v. Griswold, No. 20CV31077, slip op. at 1 (Colo. Dist. Ct. Apr.

21, 2020) (deadline fell 7 days after state of emergency declared);5 Garbett v.

Herbert, No. 2:20-cv-245, 2020 U.S. Dist. LEXIS 75853 at *5-7 (D. Utah Apr. 29,

2020) (deadline fell during “stay at home” order which had been in place for two

weeks, and a state of emergency in place for a month); Esshaki v. Whitmer, No. 2:20-

CV-10831-TGB, 2020 U.S. Dist. LEXIS 68254 at *2 (E.D. Mich. Apr. 20, 2020)

(deadline fell during stay-at-home order that had been in place for a month); see also

Goldstein v. Secretary of the Commonwealth, 142 N.E.3d 560, 568 (Mass. 2020)

(deadline would fall during the “stay-at-home advisory” that had been in place for

more than a month, and state of emergency in place for roughly two months);

Libertarian Part of Ill v. Pritzker, No. 20-CV-2112, 2020 U.S. Dist. LEXIS 71563

at *4 (N.D. Ill. Apr. 23, 2020) (although the petition deadline fell in June, the




      5
       The Faulkner slip opinion is attached as Exhibit 3. The Warren slip
opinion is attached as Exhibit 4.
                                         20
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 21 of 32




window for gathering signatures opened at nearly the same time as the state’s “stay

at home” order took effect and duration of order was unclear).

      This is not the case here in Georgia. At most, Plaintiffs can point to the

Governor’s shelter-in-place order that was effective during the month of April as a

time in which the government imposed additional burdens on Plaintiffs’ ability to

conduct a signature-gathering campaign. However, the Secretary has already

increased the deadline for submitting nomination petitions by 31 days to account for

this—more than the time the shelter-in-place order was in effect.

      To be sure, the Secretary is not claiming that Plaintiffs should have

jeopardized their health or the health and safety of others by conducting a public

signature-gathering campaign between mid-March and April. However, the state has

been in the process of reopening throughout the month of May, and there is still

significant time remaining to gather the required signatures. Georgia designed a

ballot access system permitting one of the longest signature gathering periods (if not

the longest) in the nation. In this way, Georgia’s system builds in ample time for

political bodies to gather signatures, providing a cushion in case andidates lose days

or weeks to unforeseen circumstances. While COVID-19 is certainly unprecedented,

Georgia’s signature-gathering period (even before the Secretary extended the




                                         21
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 22 of 32




deadline and added days) is long enough to account for at least some days, or even

weeks, lost.

      Additional facts ameliorate the burden here or cast doubt on its severity going

forward:

    Nearly two months of the original 180-day period (mid-January through mid-

      March) were unaffected by COVID-19 or any state related action.

    The Secretary’s decision to extend the deadline to August 14 increased the

      total number of days from 180 to 211 during which candidates may gather

      signatures.

    As of the beginning of May, the Governor’s shelter-in-place order is no longer

      in effect for most voters.

    Early voting for the primary is underway and voters will be voting at polling

      locations for the June 9th primary, where candidates can collect signatures as

      they previously intended (see Doc. 11-22, at 3), within legally permissible

      limits.

Thus, while the petition requirements may be more burdensome under the present

circumstances than in the usual case, the somewhat condensed time period to meet

the required numbers does not present the “severe” burden requiring a heightened

level of scrutiny as Plaintiffs contend.

                                           22
        Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 23 of 32




       3. The State still has an overriding interest in requiring candidates to make
          a preliminary showing of a significant modicum of support before placing
          their names on the ballot.

     Even acknowledging that there are some additional burdens placed on

Plaintiffs’ ability here to meet the petition signature requirements (due to a virus

entirely outside of the State’s control), those burdens must be weighed against the

State’s “undoubted right to require candidates to make a preliminary showing of

substantial support in order to qualify for a place on the ballot, because it is both

wasteful and confusing to encumber the ballot with frivolous candidates.” Anderson,

460 U.S. at 788 n. 9. See also Jenness, 403 U.S. at 442 (“There is surely an important

state interest in requiring some preliminary showing of a significant modicum of

support before printing the name of a political organization’s candidate on the

ballot—the interest, if no other, in avoiding confusion, deception, and even

frustration of the democratic process at the general election.”); Cal. Democratic

Party v. Jones, 530 U.S. 567, 572 (2000) ( “in order to avoid burdening the general

election ballot with frivolous candidacies, a State may require parties to demonstrate

‘a significant modicum of support’ before allowing their candidates a place on that

ballot.”).

     The State furthermore has a generalized interest in the orderly administration

of elections. See Storer v. Brown, 415 U.S. 724, 730 (1974) (“as a practical matter,

                                         23
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 24 of 32




there must be a substantial regulation of elections if they are to be fair and honest

and if some sort of order, rather than chaos, is to accompany the democratic

process”).

      These legitimate state interests have not become any less compelling due to

COVID-19. The Secretary has already extended both the deadline for Plaintiffs to

submit their nomination petitions and the total petitioning days allowed to account

for any time lost during the Governor’s shelter-in-place order. However, the state

has strong interests in maintaining the previously-upheld petition requirements “in

order to avoid burdening the general election ballot with frivolous candidates.”

Jones, 530 U.S. at 572. To permit Plaintiffs to be placed on the ballot without making

any showing of a “modicum of support” among the electorate would severely

undermine the state’s interests and introduce confusion and chaos into the general

election process.

      In sum, based on controlling precedent upholding the constitutionality of

Georgia’s petition requirements, and assessing any new burdens associated with

COVID-19 under the Anderson-Burdick framework, Plaintiffs cannot show a

likelihood of success on the merits.




                                         24
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 25 of 32




II.   Plaintiffs Have Not Shown Irreparable Harm.

      To succeed under the second preliminary injunction factor, Plaintiffs must

show “a substantial likelihood of irreparable injury” absent a preliminary injunction.

Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000). As the Eleventh Circuit has

emphasized, the asserted irreparable injury “must be neither remote nor speculative,

but actual and imminent.” NE Fla. Chapter of Ass’n of Gen. Contractors of Am. v.

City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990). Here, Plaintiffs have not

shown how their asserted rights will be irreparably harmed absent injunctive relief,

other than a vague assertion that they will lose the opportunity to be candidates and

voters will not have the opportunity to vote for them. (Doc. 11, at 30-31.)

      However, it remains entirely speculative the Plaintiffs will not be able to meet

the petition requirements with the extended deadline of August 14. Plaintiffs still

have over two months (11 weeks) to gather signatures. In past efforts to gain ballot

access, the individual plaintiffs admit that their signature-gathering campaigns were

conducted over a much shorter period of time. (See Doc. 11-19, at 37 ¶ 96; Doc. 11-

19, at 35 ¶ 93.) And although they fell far short of meeting the petition requirement

in the prior election cycle, this is likely a reflection of the level of support they have

among voters in their respective districts.




                                           25
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 26 of 32




       But even knowing that the petition requirements would require significant

time and effort based on past experience, Plaintiffs failed to gather any signatures

during the first two months of the 180-day period, from mid-January until the public

health state of emergency declaration on March 14. Any resulting harm is therefore,

at least in part, caused by Plaintiffs’ own lack of reasonable diligence. See

Libertarian Party of Florida v. Florida, 710 F.2d 790, 793 (11th Cir. 1983) (stating

that the “focal point of this inquiry is whether a reasonably diligent candidate can be

expected to satisfy the signature requirements”) (citation omitted). Accordingly,

Plaintiffs cannot establish that they will suffer irreparable harm, and this factor

weighs against granting injunctive relief.

III.   The Balance of Equities and Public Interest Favors the Enforcement of
       Georgia’s Ballot Access Requirements.

       Courts in this district have considered the remaining two factors, balancing

the equities and public interest, together in election cases. See Curling v. Kemp, 334

F. Supp. 3d 1303, 1326 (N.D. Ga. 2018). Both of these factors clearly weigh in favor

of the Secretary.

       Because States are “primarily responsible for regulating federal, state, and

local elections,” they have a “strong interest in their ability to enforce state election

law requirements.” Hunter v. Hamilton Cty. Bd. of Elections, 635 F.3d 219, 244 (6th

Cir. 2011). See also Esshaki, 2020 U.S. Dist. LEXIS 68254 at *26 (“The Supreme
                                           26
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 27 of 32




Court has consistently recognized that states have a strong interest in seeing their

laws effectuated.”) For this reason, the Supreme Court “has repeatedly emphasized

that lower federal courts should ordinarily not alter the election rules on the eve of

an election.” Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S.Ct. 1205,

1207 (April 6, 2020) (per curiam) (citations omitted).

      As this Court has recently noted, there is “a public interest in the Court

promoting certainty with elections and not entering orders that create ‘voter

confusion and consequent incentive to remain away from the polls.’” Gwinnett Cty.

NAACP v. Gwinnett Cty. Bd. of Registration & Elections, No. 1-20-cv-00912-SDG,

2020 U.S. Dist. LEXIS 36702 at *28-29 (N.D. Ga. Mar. 3, 2020). Here, ballot access

requirements serve the state’s recognized interests in “in avoiding confusion,

deception, and even frustration of the democratic process.” Jenness, 403 U.S. at 442.

Accordingly, the public interest weighs against enjoining the State’s petition

requirements.

IV.   Plaintiffs’ Proposed Remedy Seeks to Eliminate All Requirements for
      Ballot Access for Political Body Candidates.

      As shown above, Plaintiffs’ motion for a preliminary injunction should be

denied because Plaintiffs failed to meet the requisite showing that the requested

relief is warranted.


                                         27
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 28 of 32




      Alternatively, the Secretary requests that the Court partially grant Plaintiffs’

motion and fashion a remedy that reduces the petition signature requirements of

O.C.G.A. § 21-2-170(b), for the November 2020 general election only, by 30%.

Such a remedy is appropriate for several reasons. First, it is proportionate to the

asserted harm, and a 30% reduction would account for the approximately 60 days

under which the State was under a declaration of a public health emergency (as

currently set by the Governor’s executive orders). That Plaintiffs ask the Court to

eliminate the petition requirements entirely suggests that their motion is less about

the health risks associated with COVID-19 and more about eliminating any and all

restrictions to ballot access by third-party candidates.

      Second, the proposed 30% reduction would be equitable to all candidates who

will be on the ballot in the general election, while still respecting the State’s interest

in regulating ballot access. Plaintiffs seek to run candidates in contested

Congressional districts, where members of both political parties will be nominated

through a primary process. The political party candidates have faced the same

burdens associated with campaigning during the current public health emergency,

and still must undergo the statutory process of nomination through a primary

election. It would be fundamentally inequitable for the State to maintain statutory




                                           28
         Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 29 of 32




requirements for ballot access for one set of candidates, while waiving the statutory

requirements entirely for Plaintiffs.

      Third, the proposed reduction is consistent with remedies fashioned by courts

in similar cases in other states, which have reduced—rather than eliminated—the

challenged petition requirements. See, e.g., Faulkner, slip op. at 4 (reducing petition

requirement for Republican candidate for U.S. Senate from 10,000 to 3,500

signatures); Warren, slip op. at 25 (reducing signature requirement by 50%);

Garbett, 2020 U.S. Dist. LEXIS 75853 at *5-7 (reducing signature requirement by

32% to account for 33 lost days of petitioning); Goldstein, 142 N.E.3d at 575

(reducing signature requirement by 50%). This alternative remedy appropriately

balances the burdens associated with COVID-19 and the State’s interest in

conditioning ballot access upon a showing of a significant modicum of voter support,

unlike the Plaintiffs’ proposed injunction, which would effectively eliminate all

requirements for ballot access.

                                  CONCLUSION

      For the foregoing reasons, the Secretary respectfully requests that the

Plaintiffs’ motion for preliminary injunction be denied, or granted in part with a 30%

reduction of the petition requirements set forth in O.C.G.A. § 21-2-170, as outlined

above.

                                          29
Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 30 of 32




Respectfully submitted, this 29th day of May, 2020.

                               CHRISTOPHER M. CARR
                               Attorney General              112505


                               BRYAN K. WEBB                 743580
                               Deputy Attorney General

                               RUSSELL D. WILLARD            760280
                               Senior Assistant Attorney General
                               /s/ Charlene S. McGowan
                               CHARLENE S. MCGOWAN 697316
                               Assistant Attorney General

                               Office of the Georgia Attorney General
                               40 Capitol Square SW
                               Atlanta, GA 30334
                               cmcgowan@law.ga.gov
                               Tel: 404-656-3389

                               Counsel for Defendant




                                 30
      Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 31 of 32




                     CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been formatted using Times New

Roman font in 14-point type in compliance with Local Rule 7.1(D).

                                     /s/Charlene S. McGowan
                                     Charlene S. McGowan
                                     Assistant Attorney General




                                      31
       Case 1:20-cv-01312-ELR Document 17 Filed 05/29/20 Page 32 of 32




                           CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically filed the foregoing

DEFENDANT’S RESPONSE IN OPPOSTION TO PLAINTIFFS’ MOTION

FOR PRELIMINARY INJUNCTION with the Clerk of Court using the CM/ECF

system, which will send notification of such filing to the following counsel for

Plaintiffs via electronic notification:

                                   Bryan L. Sells
                              bryan@bryansellslaw.com

      Dated: May 29, 2020.

                                          /s/ Charlene S. McGowan
                                          Charlene S. McGowan
                                          Assistant Attorney General




                                           32
